Title: To George Washington from Timothy Pickering, 23 October 1793
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Philadelphia Octr 23. 1793.
          
          I wrote you by Monday’s post. That afternoon I went to
            see Mr Peters; and had the pleasure to find that your accommodation and a suitable
            provision for Congress had engaged the attention of him and divers other citizens of
            Philadelphia who were scattered in the adjacent country. They have had some
            consultations on the subject; and will continue them until suitable provision shall be
            made; of which he has promised to give me early information.
          
          It is Mr Peters’s opinion that the city will be perfectly safe for the assembling of
            Congress the first week in December: but lest it should be otherwise, competent
            provision will be made at Germantown. He says that a number of the citizens of
            Philadelphia are preparing to quit Germantown, for places on the river where they can
            better receive and dispose of their fall goods. These removals & the other measures
            which he and his fellow citizens will take, will make room for the members of Congress.
            He says also, that an Academy and an adjacent building at Germantown will answer very
            well for the meeting of the two houses of Legislature⟨.⟩ Their first object will be to
            provide for you the most convenient house the adjacent country will afford, to which, if
            you think proper you can soon resort. I will give you the earliest notice when this
            provision is made.
          As I mentioned in my last, the fever has not been known in Germantown, except with
            persons who had carried the infection from the city. And Mr Peters mentioned a
            remarkable fact—That from all such deaths in the country, not a single instance had been
            known of the infection being communicated. On my way to Germantown yesterday, I spoke of
            this circumstance to a reputable man whom I knew, and who lives near Fair-Hill: He
            confirmed it by many instances which he said had fallen
            under his own knowledge. By this it would seem, that persons not previously contaminated
            by the impure air of the city, were not susceptible of the disease.
          My ride to Germantown yesterday was on purpose to see the Attorney General: but he was
            not at home.
          I am waiting for an answer from the Mayor to a letter I wrote him last evening,
            requesting authentic information of the number of deaths, and of the present state of
            the disease.
          I have sent my servant a second time for the Mayor’s answer: but he does not return;
            and the closing of the mail being at hand, I must conclude now, and write again by the
            next post. I am most respectfully sir, Your obedient
            servant
          
            Timothy Pickering
          
        